Fiesta Texas, Inc., D/B/A Six
                                                                      Flags-Fiesta Texas, and Six
                                                                        Flags Entertainment /s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2014

                                       No. 04-14-00304-CV

                                        Jay Marc HARRIS,
                                             Appellant

                                                 v.

 FIESTA TEXAS, INC., D/B/A Six Flags-Fiesta Texas, and Six Flags Entertainment Corporation,
                                      Appellees

                    From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-CI-08096
                            Honorable Richard Price, Judge Presiding


                                           O R D E R

        On July 9, 2014, this court dismissed this appeal for want of prosecution because appellant
failed to timely respond to this court’s order of June 13, 2014, by providing proof that the fee for
preparing the clerk’s record had been paid. On July 16, 2014, appellant filed a motion for rehearing
stating appellant’s attorney never received this court’s prior order and the fee for preparing the
clerk’s record was paid on June 13, 2014.

       It is therefore ORDERED that this court’s opinion and judgment dated July 9, 2014 are
WITHDRAWN BY THE COURT ON ITS OWN MOTION. Appellant’s motion for rehearing is
MOOT. The clerk’s record must be filed in this court no later than fifteen days from the date of this
order.

It is so ORDERED on July 18th, 2014.                                         PER CURIAM

ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court